Securities and Exchange Commission Washington, D.C.20549 Application of Elkhorn Securities, LLC and Elkhorn Unit Trust Application for an Order under Section6(c) of the Investment Company Act of 1940, as amended (the “Act”), for an exemption from the provisions of Sections2(a)(32), 2(a)(35), 22(d) and 26(a)(2)(C) of the Act and Rule22c-1 thereunder; and for an exemption from Sections14(a) and 19(b) of the Act and Rule19b-1 thereunder; and approving certain exchange and rollover options pursuant to Section11(a) and Section11(c) of the Act. Name and Address of Applicants Name and Address of Persons to Whom Questions May Be Directed Elkhorn Securities, LLC 207 Reber Street Suite 201 Wheaton, Illinois 60187 Elkhorn Unit Trust c/o Elkhorn Securities, LLC 207 Reber Street Suite 201 Wheaton, Illinois 60187 File No. 812- Matthew C. Boba Morrison C. Warren Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois 60603 1 Table of Contents Page I. Depositor 3 II.
